ANDERSON, Circuit Judge,
dissenting:
I agree with all of Chief Judge Godbold’s opinion for the majority, except his conclusion that there is not sufficient evidence to support the jury finding of proximate cause. I would conclude that the jury might reasonably infer that the defendant’s negligence in permitting Daniels to wander off was a proximate cause of his death. Daniels was a 78 year old senile man who was on heart medication and tranquilizers at the time. The record in this case contains evidence amply justifying the inference that Daniels was unable to cope with the real world environment outside the nursing home, and that it would pose a risk to Daniels’ health and safety to thrust him alone into the outside world. If the cause of Daniels’ death was exposure to the elements in the nearby woods or swamp, the *1329defendant’s negligence would clearly be a contributing proximate cause, as the majority impliedly concedes. If Daniels died of a heart attack or some other natural cause and if his failure to take his medicines and/or exposure to the outside world precipitated his death, then defendant’s negligence would be a contributing proximate cause. The majority concedes that the jury properly found that Daniels left the nursing home as a result of defendant’s negligence, and that Daniels died. I submit that the jury could reasonably infer that defendant’s negligence was a proximate cause of the death. Of course, I agree that it is conceivable that Daniels could have died from natural causes unrelated to his failure to take his medications, and unrelated to the dangers and shock he inevitably experienced in being thrust upon the outside world for the first time in nine years without food, money or shelter and without even a rudimentary intelligence which he had lost to senility; however, I respectfully dissent from the majority’s conclusion that no “reasonable and fair-minded” jury could reasonably infer that the foregoing dangers created by defendant were a contributing proximate cause of Daniels’ death. In this regard, I agree with the court below which held:
When a senile 78-year-old who cannot bathe or dress himself wanders out of a nursing home adjacent to nearly impenetrable woods with a swamp in the middle, and he is never seen again, it would be logical to believe that the fact of wandering caused his death. Certainly there is no evidence leading to a contrary or competing inference, so we do not simply choose one among several arguable inferences.
R. 94 (footnote omitted).